DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 02/26/21, for application number 15/719,276 has been received and entered into record.  Claims 1-7, and 9-25 have been amended.  Therefore, Claims 1-25 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 13-15, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all outstanding objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are resolved.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 16, line 6 of the Specification as filed recites, “The CPU may also notifying the BIOS of completion of the power operation” (emphasis added) and should instead read, “The CPU may also notify the BIOs of completion of the power operation” (emphasis added)  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri et al., US Pat. Appln. Pub. No. 2013/0151877, in view of Lee et al., US Pat. Appln. Pub. No. 2015/0245291, and further in view of Raskin, US Pat. No. 10,796,002.
Regarding Claim 1, Kadri discloses an apparatus to dynamically control accelerator devices [power management system 10, Fig. 1], comprising:
a multi-chip package (MCP) comprising a processor and an accelerator device, the accelerator device comprising infrastructure devices, and the processor coupled with the accelerator device via a subset of a plurality of interconnects [power management system containing computer component 12 and voltage regulator down (VRD) system 14, which contains power phases 18; power phases 18 maybe power converters; computer component 12 connected to VRD system 14 via POWDEM and VCOMP, par 1, ll. -10; p ar11, ll. 1-2, 7-8; par 12, ll. 1-6], the processor to: 
send a power operation initiation indication to the accelerator device via an interconnect of the subset of the plurality of interconnects to cause the accelerator device to perform a power operation, the power operation to enable or disable power for the one or more of the infrastructure devices [VRD system 14 can dynamically respond to the power demands of computer component 12; VRD system can selectively enable and disable power phases 18, par 12, ll. 1-6].
However, Kadri does not explicitly teach a processor to receive an indication to enable or disable the accelerator device based on a resource requirement to process a workload; and send an indication to a basic input/output system (BIOS) indication completion of the power operation.
In the analogous art of power management, Lee teaches a device to receive an indication to enable or disable the accelerator device based on a resource requirement to process a workload [resource disabling component 222 (management controller) can include a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kadri and Lee before him before the effective filing date of the claimed invention, to incorporate the management controller and scheduler as taught by Lee into the apparatus as disclosed by Kadri, to allow for conserving power while avoiding delays and errors in communication [Lee, par 2, ll. 18-22].
However, the combination of Kadri and Lee do not explicitly teach sending an indication to a basic input/output system (BIOS) indicating completion of the power operation.
In the analogous art of computing system management and booting, Raskin teaches the processor sending an indication to a basic input/output system (BIOS) indicating completion of the configuration change to the system [secure processor 210 will complete its own boot process, initializing the system I/O, etc. and only then will it return control and notify the BIOS, col. 8, ll. 50-57].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kadri, Lee, and Raskin before him before the effective filing date of the claimed invention, to incorporate the processor notifying the BIOS upon completion of its operation as taught by Raskin, into the apparatus as disclosed by Kadri and Lee, to allow for secure operation of the system [Raskin, col. 1, ll. 14-17]. 
Regarding Claim 10, Kadri disclose a computer-implemented method to dynamically control accelerator devices [using power management system 10, Fig. 1].  The remainder of Claim 10 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 18, Kadri discloses a non-transitory computer-readable storage medium, comprising a plurality of instructions [memory contained in memory system 154, performing tasks by processor 152, Fig. 4].  The remainder of Claim 18 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claims 2, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri, Lee, and Raskin, and further in view of Lu, US Pat. Appln. Pub. No. 2004/0068656.
Regarding Claim 2, Kadri, Lee, and Raskin disclose the apparatus of Claim 1.  However, Kadri, Lee, and Raskin do not explicitly teach the processor to receive the indication to enable or disable the accelerator device from the BIOS, the indication received from the BIOS to initiate the power operation for the accelerator device.
In the analogous art of power management, Lu teaches the processor to receive the indication to enable or disable the accelerator device from the BIOS, the indication to initiate the power operation for the accelerator device [Chipset 204 may access BIOS 210 to turn on or wake up and provide a signal to power supply 200 (i.e. BIOS providing signals to chipset 204, a processor, to initiate power operation of the power supply), par 46].
It would have been obvious to one of ordinary skill in the art having the teachings of Kadri, Lee, Raskin, and Lu before him before the effective filing date of the claimed invention, to incorporate the BIOS as taught by Lu into the apparatus as disclosed by Kadri, Lee, and Raskin, 
Regarding Claim 9, Kadri, Lee, and Raskin disclose the apparatus of Claim 1.  However, Kadri, Lee, and Raskin do not explicitly teach a management controller; and the management controller and the BIOS coupled with the MCP.  
In the analogous art of power management, Lu teaches a management controller; and the management controller and the BIOS coupled with the MCP [controller 202, BIOS 210, coupled to the device 106].
It would have been obvious to one of ordinary skill in the art having the teachings of Kadri, Lee, Raskin, and Lu before him before the effective filing date of the claimed invention, to incorporate the BIOS as taught by Lu into the apparatus as disclosed by Kadri, Lee, and Raskin, as the BIOS allows for managing basic operations of a computing device and determination of which operations may be performed without accessing memory [Lu, par 35, ll. 1-4].
Regarding Claim 11, Kadri, Lee, and Raskin disclose the computer-implemented method of Claim 10.  Claim 11 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Regarding Claim 19, Kadri, Lee, and Raskin disclose the computer-readable storage medium of Claim 11.  Claim 19 repeats the same limitations as recited in Claim 2, and thus is rejected accordingly.
Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri, Lee, and Raskin, and further in view of George et al., US Pat. No. 6.772,241.
Regarding Claim 3, Kadri, Lee, and Raskin and George disclose the apparatus of Claim 1.   Kadri further discloses the processor to send the power operation initiation indication over the interconnect to the accelerator device to enable power for the one or more infrastructure devices [VRD system 14 can dynamically respond to the power demands of computer component 12; VRD system can selectively enable and disable power phases 18, par 12, ll. 1-6], and send a power-on configuration message to configure one or more of the infrastructure devices [VRD system 14 can dynamically respond to the power demands of computer component 12; VRD system can selectively enable and disable power phases 18, par 12, ll. 1-6].
However, Kadri, Lee, and Raskin do not explicitly teach receiving a response comprising a sideband ready message from the accelerator device.
In the analogous art of George further discloses receiving a response comprising a sideband ready message from the accelerator device [interrupt controller 235 sends an interrupt request to processor 210 via communications link 265, a dedicated interrupt line (i.e. sideband); processor 210 sends acknowledgement command on host bus 263 back to interrupt controller when processor is ready (the interrupt triggering an operation, such as an enable/disable command), col. 3, ll. 54-61].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kadri, Lee, Raskin, and George before him before the effective filing date of the claimed invention, to incorporate the response handling of a system command as taught by George into the apparatus as disclosed by Kadri, Lee, and Raskin, to allow for improved power management by sending interrupts to targeted processors rather than all the processors in a computer system and allow others to remain in low power mode [George, col. 1, ll. 39-52].

Regarding Claim 12, Kadri, Lee, and Raskin disclose the computer-implemented method of Claim 10.  Claim 12 repeats the same limitations as recited in Claim 3, and thus is rejected accordingly.
Regarding Claim 20, Kadri, Lee, and Raskin disclose the computer-readable storage medium of Claim 11.  Claim 20 repeats the same limitations as recited in Claim 3, and thus is rejected accordingly.
Claims 7, 8, 16, 17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri, Lee, and Raskin, and further in view of Chang et al., US Pat. Appln. Pub. No. 2006/0230191.
Regarding Claim 7, Kadri, Lee, and Raskin disclose the apparatus of Claim 1.  However, Kadri, Lee, and Raskin do not explicitly teach the BIOS to receive an indication to enable or disable the accelerator device from an operating system or virtual operating system and send a second power operation indication to the processor based on the indication via a mailbox command.

It would have been obvious to one of ordinary skill in the art, having the teachings of Kadri, Lee, Raskin, and Chang before him before the effective filing date of the claimed invention, to incorporate the enabling/disabling of the peripherals as taught by Chang into the apparatus as disclosed by Kadri, Lee, and Raskin, as “hot plugging” of devices allows for removing or exchanging a connected peripheral without shutting down the system [Chang, par 4].
Regarding Claim 8, Kadri, Lee, Raskin, and Chang disclose the apparatus of Claim 7.  Lee further discloses a management controller coupled with a scheduler, the management controller to receive an indication to enable or disable the accelerator device from the scheduler [resource disabling component 222 (management controller) can include a sleep timer component 224 (scheduler); resource disabling component can disable, limit or otherwise suspend communication resources of the sensor device, par 41, ll. 6-8, 11-16], and Chang further discloses causing the operating system or virtual operating system to send the indication to enable or disable the accelerator device to the BIOS [when a command for 
Regarding Claims 16 and 24, Kadri, Lee, and Raskin disclose the computer-implemented method of Claim 10 and the computer-readable storage medium of Claim 11, respectively.  Claims 16 and 24 repeat the same limitations as recited in Claim 7, and thus are rejected accordingly.
Regarding Claim 17, Kadri, George, and Chang disclose the apparatus of Claim 16.  Lee further discloses receiving, via a management controller, an indication to enable or disable the accelerator from a scheduler based on the requirement to process a workload [resource disabling component 222 (management controller) can include a sleep timer component 224 (scheduler); resource disabling component can disable, limit or otherwise suspend communication resources of the sensor device; powering down the transmitter and/or receiver chains during the sleep time (i.e. when there is no workload), par 41, ll. 6-8, 11-16], and Chang further discloses causing the operating system or virtual operating system to send the indication to enable or disable the accelerator device based on whether the requirement to process the workload indicates at least a portion of the workload is to be processed by the accelerator device [when a command for disabling a peripheral is issued through an application program in the operating system, the application program sends the command to the BIOS; BIOS modifies the flag of the register and disables the peripheral device A; BIOS is connected to 
Regarding Claim 25, Kadri, Lee, Raskin, and Chang disclose the apparatus of Claim 24.  Claim 25 repeats the same limitations as recited in Claim 17, and thus is rejected accordingly.

		Response to Arguments
Applicant’s arguments filed 02/26/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186